DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.
Election/Restrictions
Claims 4 and 6 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 16, 2020.
Claim Interpretation
As noted in the interview summary mailed June 1, 2021, the term “substantially constant” now in claim 1 is defined as ± 10% in specification p. 31 lines 5-8. As noted in paragraph 9 of the Office action mailed March 2, 2021 with respect to reciting that the sealant is continuously and spirally attached to the inner periphery of the tire, applicant’s specification has used “spirally” in this context to mean helically (see for example the description of Figure 8) and so that controls the broadest reasonable interpretation of “continuously and spirally attached” (MPEP 2111, 2111.01).
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
 	Applicant now recites ranges for the sealant “layer” width and sealant “layer” ratio of thickness to width, but the original disclosure supports these ranges only for the sealant (specification paragraphs 0101-0106). For purposes of this examination the claims will be construed as requiring these ranges for the sealant as supported by the original disclosure, but correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
 	In claim 1, to provide proper antecedent basis in view of new line 7 where the sealant layer is composed only of one sealant strip, in line 9 applicant should change “the sealant is continuously and spirally attached” to -- the sealant strip is continuously and spirally attached -- and in line 11 applicant should change “sealant” to -- sealant strip -- .
 	In claim 2, to provide proper antecedent basis, in line 2 applicant should change “sealant” to -- sealant strip -- .
 	In claim 5, to provide proper antecedent basis, in line 2 applicant should change “sealant” to -- sealant strip -- .
 	In claim 7, to provide proper antecedent basis and correct the problem in paragraph 6 above, in line 2 applicant should change both occurrences of “sealant layer” to -- sealant strip -- .
 	In claim 8, to provide proper antecedent basis and correct the problem in paragraph 6 above, in line 2 applicant should change both occurrences of “sealant layer” to -- sealant strip -- .
 	In claim 9, to provide proper antecedent basis and correct the problem in paragraph 6 above, in line 2 applicant should change both occurrences of “sealant layer” to -- sealant strip -- .
 	In claim 10, to provide proper antecedent basis, in line 2 applicant should change “sealant” to -- sealant strip -- .
 	In claim 11, to provide proper antecedent basis, in line 2 applicant should change “sealant” to -- sealant strip -- .
 	In claim 12, to provide proper antecedent basis, in line 2 applicant should change “sealant” to -- sealant strip -- .
 	In claim 13, to provide proper antecedent basis, in line 2 applicant should change “sealant” to -- sealant strip -- .

 	In claim 15, to provide proper antecedent basis and correct the problem in paragraph 6 above, in lines 1-2 applicant should change “sealant layer” to -- sealant strip -- .
 	In claim 16, to provide proper antecedent basis and correct the problem in paragraph 6 above, in lines 1-2 applicant should change “sealant layer” to -- sealant strip -- .
 	In claim 17, to provide proper antecedent basis and correct the problem in paragraph 6 above, in lines 1-2 applicant should change “sealant layer” to -- sealant strip -- .
 	In claim 18, to provide proper antecedent basis and correct the problem in paragraph 6 above, in lines 1-2 applicant should change “sealant layer” to -- sealant strip -- .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0119715 A1 in view of a) Published PCT Application WO 2015/173120 A1 (equivalent to US Patent Application Publication 2017/0080655 A1) having a filing date of May 7, 2015 and a foreign priority date of May 13, 2014 (French PCT Application has disclosure of French priority document) taken with European Patent Application 0 264 600 A1 (equivalent ot Laurent (4,963,207)), Naito et al. (6,935,391 B2), Japanese Patent Application 2001-18609 A cited by applicant, and Published PCT Application WO 2016/105410 A1 having a filing date of December 24, 2014, b) Murakami et al. (6,890,091 B2), Murakami et al. (7,004,616 B2), and Inoue et al. (7,244,060 B2), and c) Baboff et al. (4,115,172), Hong et al. (4,816,101), US PAtent Application Publication 2010/0084067 A1, and US Patent Application Publication 2015/0107743 A1.
 	The references are combined for the same reasons as set forth in paragraph 9 of the Office action mailed March 2, 2021 with the category c references added to address the new limitation that the thickness of the sealant layer is substantially constant: it is well known to make such pneumatic tire sealant layers have substantially constant thickness in order to maintain sufficient puncture sealing ability throughout the sealant layer and maximizing tire uniformity, as evidenced for example by Baboff et al. (col. 1 lines 5-66), Hong et al. (col. 1 line 5 - col. 2 line 34 and ), US ‘067 (paragraphs 0001-0009), and US ‘743 (paragraphs 0001-0043); it would therefore have been obvious to one of ordinary skill in the art to make the sealant layer in the above tire have substantially constant thickness in order to maintain sufficient puncture sealing ability throughout the sealant layer and maximizing tire uniformity. As to claims 7, 10-12, and 14-16, US ‘743 teaches to improve uniformity in such tires by making “dozens” of spiral windings of the sealant and JP ‘609 teaches that the sealant thickness for such spirally wound sealant strips is preferably 3 mm - 5 mm (translation paragraph 0030); it would therefore have been obvious to one of ordinary skill in the art to improve 2 to 5 x 4.77 = 23.8 mm2 and a thickness-to-width ratio of 0.63 - 1.05 or a sealant width of 229 mm/60 = 3.82 mm for a cross-sectional area of 11.5 mm2 - 19.1 mm2 and a ratio of 0.78 - 1.31. As to claims 8, 9, 13, 17, and 18, it would have been obvious to one of ordinary skill in the art to select the sealant dimensions within the above parameters including values resulting in a thickness-to-width ratio within the claimed ranges of 0.8-1.2 and 0.9-1.1 absent unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            September 20, 2021